Citation Nr: 0020517	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

What evaluation is warranted for the period from April 10, 
1998, for mechanical low back pain with history of herniated 
nucleus pulposus, L5/S1, with radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from April 1996 to April 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
has assigned a 20 percent disability evaluation for the 
veteran's service-connected back disability.  


FINDINGS OF FACT

1. All the evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by VA.  

2.  Since April 10, 1998, the veteran has consistently 
experienced no more than disability manifested by moderate 
intervertebral disc syndrome with recurring attacks.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for mechanical low back pain with history of herniated 
nucleus pulposus, L5/S1, with radiculopathy, have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.71a, Diagnostic 
Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection by the RO in June 1998, and, as such, the claim 
for an increased disability evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  In a case such as this the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  
After reviewing the evidence, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

The service medical records reflect that in March 1998, the 
veteran was brought to the hospital by ambulance because of 
severe low back pain radiating down his right leg.  
Reportedly, the veteran had had what he thought was a minor 
back injury a few days earlier, but over the next few days he 
had had pain radiating down his right leg which worsened on 
the day of admission when he bent over to pick something up 
off the floor.  His pain was reportedly so severe that he 
came in by ambulance for evaluation and arrived in 
significant discomfort.  Reportedly, there was no previous 
back injury of any significance.  All other systems were 
negative.  It was noted that the veteran would be separating 
administratively from service within 30 to 60 days.  On 
examination, the veteran had significant discomfort in the 
lumbar spine with muscle spasm present, bilaterally.  He had 
positive straight leg raising on the right side at 
approximately 10 to 15 degrees.  This test was negative on 
the left side.  The veteran had normal muscle tone, reflexes, 
and sensation in both legs.  The veteran was medicated with 
good relief of symptoms.  The veteran was stabilized and 
discharged for outpatient follow-up.  The impression was 
acute sciatica.  

When the veteran was examined by the VA in May 1998, he 
complained of pain in the lumbosacral spine which was 
described as mild to moderate with bending and long walking.  
It was reported that the veteran worked in transportation.  
The veteran's posture and gait were normal on examination.  
Range of motion of the lumbar spine revealed that on flexion, 
aching started at 85 degrees.  Extension was performed to 25 
degrees.  Lateral bending was to 25 degrees.  Rotation was to 
25 degrees.  Slightly weakened motion and excess fatigability 
against moderate resistance on the lumbar spine was noted.  
The veteran was nontender on percussion in the lumbosacral 
area.  There was aching with left leg raising at 45 degrees 
in the lumbosacral spine.  An X-ray revealed no spondylosis 
or spondylolisthesis.  The disc spaces were preserved.  The 
impression was minimal osteophyte formation.  

On VA Form 9, the veteran's formal appeal to the Board, in 
December 1998, the veteran cited VA General Counsel Opinion 
23-97 which the veteran argues allows for additional 
disability to be awarded where the disability code is in the 
5200 series and which provides benefits which are not based 
on limitation of motion.  The veteran asserts that X-rays 
were taken during his examinations but no one addressed the 
likelihood of arthritis.  He contends that arthritis is not 
even addressed in the statement of the case.  His appeal is 
for VA to consider additional disability due to arthritis in 
his back.  

On VA spine examination in January 1999, it was noted that 
the veteran had been in the United States Marine Corps, and 
that he currently worked as a motor transport operator.  The 
veteran reported that over the last couple of months his pain 
had improved in his low back and the radicular pain down his 
right leg was also improved.  He initially reported that he 
had had weakness of the plantar flexion of his right foot, 
however, this was now resolving.  The veteran noted that 
currently his radicular pain was intermittent occurring once 
or twice per day and lasting 10 to 15 seconds.  He took no 
pain medication and had never had any back surgery.  His 
employment was described as nonphysical labor-type job.  He 
had no bowel or bladder symptoms.  He had no significant 
flares.  

On physical examination of the back there was no pain to 
palpation.  There was a normal lumbar lordosis.  The veteran 
was able to forward flex to 70 degrees.  Right bending was 
completed to 30 degrees.  Left bending was accomplished to 
30 degrees.  Extension was to 20 degrees.  Strength testing 
in his lower extremities revealed that quadriceps strength 
was 5 out of 5.  Dorsiflexion was 5 out of 5.  Plantar 
flexion was 4 plus out of 5.  The veteran had mild decreased 
sensation in the S1 nerve root on the right side.  He had no 
clonus, and Babinski's were down-going, bilaterally.  

The report further reflects that the examiner had the claims 
file which was reviewed.  It was reported that the veteran 
had a mild positive straight leg raise on the right with pain 
radiating down his posterior thigh and posterior calf into 
the lateral side of his foot.  The examiner did not have 
access to X-rays or magnetic resonance imaging scans.  The 
veteran was described as an individual with radicular pain on 
the right side not consistent with an S1 nerve root 
irritation.  The examiner commented that it was probably most 
likely secondary to a disc herniation.  The examiner ordered 
radiographs and a magnetic resonance imaging of the veteran's 
lumbar spine to more thoroughly delineate this.  It was noted 
that the right lower extremity strength was improving 
according to the veteran's report.  The veteran was told by 
the examiner that since his pain had been improving and 
functionally he was improving that most likely this would 
resolve with time, however, if the pain became more severe or 
he became weak in the right lower extremity, he might need 
operative intervention.  

X-rays of the lumbosacral spine in January 1999 revealed a 
slight disc space narrowing at the L5/S1 interval.  The 
remainder of the vertebral bodies and disc spaces were 
normal.  The soft tissue structures were normal.  The 
sacroiliac joints were normal.  The impression was minimal 
disc space narrowing L5/S1, otherwise normal views of the 
lumbar spine.  

On neurological examination by VA in January 1999, the 
examiner reported the history of the back injury in service 
as described by the veteran.  The patient stated that after 
the injury he felt some tingling off and on and some tingling 
and numbness sensation, mainly on the right side of his foot.  
He was seen by an orthopedic doctor who recommended some 
physical therapy and some pain pills.  The veteran received 
physical therapy four or five times.  For the last six 
months, his back pain had been doing well.  He related that 
it flares once in a while and also his right foot is 
sensitive.  Sometimes in the evening, he had pain.  He 
described a mild pain, "6/10", with a frequency of two 
times a week and lasting less than a minute.  He did not 
require any medication.  Reportedly, the pain was triggered 
by stretching out or sometimes by over-exertion.  

In describing the veteran's history, the examiner reiterated 
that the veteran does not take any medications, and had no 
surgical history.  He worked as a truck dispatcher.  The 
motor examination showed normal muscle tone, bulk and 
strength throughout.  The muscle stretch reflexes were 2+ 
throughout but were 1+ in the left ankle and none in the 
right ankle.  Plantar responses were flexor, bilaterally.  
The sensory examination showed normal light touch pinprick, 
temperature, vibration and positional changes.  Coordination 
examination showed normal heel-shin testing.  Gait and 
station examination demonstrated no postural instability and 
normal tandem heel and toe walking.  The veteran had a 
positive right straight leg raising test at 70 degrees and 
none on the left side.  He had a half inverted Lasegue's.  
There was no evidence of paraspinal muscle spasms.

The impression based on the neurologic examination was 
probable L5-S1 radiculopathy with sciatic nerve compromise.  
It was reported that the veteran's condition seems to be 
improving.  The examiner related that basically, the veteran 
is not taking any medication for pain.  He is having some 
pain, but the pain lasts less than a minute and does not 
require any medications.  The examiner opined that, at this 
point, the back pain is not interfering with the veteran's 
normal activities.  It was anticipated that in the near 
future an EMG and MRI would be necessary to document his 
complaints.  

In February 1999, the veteran refused magnetic resonance 
imaging scanning on the basis that he was claustrophobic.  An 
EMG was not scheduled.  

In written arguments of May 2000, the veteran's 
representative argues that if the Board does not concur that 
an increased rating or at least a remand is appropriate then 
an EMG examination is warranted along with an open magnetic 
resonance imaging so that an informed decision can be 
rendered as to the neurological impingement suffered by the 
veteran and to afford the veteran due process of law. 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. 1155.

Service connection is in effect for mechanical low back pain 
with history of herniated nucleus pulposus, L5/S1, with 
radiculopathy, which the RO has rated under the provisions of 
38 C.F.R. 4.71a, Diagnostic Code 5293.  Diagnostic Code 5293 
provides a 20 percent rating for a moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
requires a severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating 
requires a pronounced impairment with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc and little intermittent relief.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 percent 
rating requires moderate limitation of motion, and a 40 
percent rating requires severe limitation of motion.  
Diagnostic Code 5295 provides a 20 percent rating for a 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
impairment manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

Regarding the complaints of constant, debilitating back pain, 
the Board observes that a higher evaluation may be awarded 
based on functional loss due to pain under 38 C.F.R. § 4.40 
or based on weakness, fatigability or incoordination of the 
back, pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The objective evidence reflects that there has been steady 
improvement in the veteran's back condition since the 
original injury.  The Board finds that the veteran's low back 
disability produces a combination of symptoms based on the 
objective evidence which supports the assignment of a 20 
percent rating under Diagnostic Code 5293, but no more.  He 
has reported that he has intermittent recurring pain once or 
twice a day lasting from 10 to 15 seconds.  He also reported 
that he was not taking any medication for pain.  The Board 
finds that this evidence does not support a finding of severe 
manifestations with recurring attacks and intermittent 
relief.  In this respect, while the veteran does show 
evidence of persistent pain, and an absent ankle jerk, he 
does not show evidence of persistent sciatic neuropathy with 
demonstrable muscle spasms.  Although muscle spasms were 
shown during service after the initial back injury resulting 
in the service-connected disability, VA examinations have 
specifically found no visible or palpable muscle spasm.  
Moreover, it is well to observe that any sensory deficit 
equates to being no more than mild.  Thus a rating under 
Diagnostic Code 5293 is not warranted.  

The Board has considered whether alternative Diagnostic Codes 
would result in a rating in excess of 20 percent, however, in 
the absence of objective evidence supporting a higher rating 
under any other code, an increased evaluation is not 
warranted under a different code.  38 C.F.R. § 4.71a.

There is no showing of severe limitation of motion or severe 
impairment manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, while the 
evidence points to the veteran's entitlement to a 20 percent 
rating since April 10, 1998, an evaluation in excess of that 
amount is not in order inasmuch as the current disability 
adequately compensates the veteran for the degree of 
disability currently manifested which the Board equates with 
no more than moderate disability.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) DC 5293 involves loss of range 
of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In considering functional impairment, the Board notes that 
the veteran has reported that pain and strength were 
improving and that right foot weakness was resolving.  The 
veteran reported that he was working and had no significant 
flares.  Strength in his extremities was normal (5/5).  In 
addition, while motion is shown to not be full, the 
limitation is no more than slight.  The Board finds that 
there is no basis for awarding an increased evaluation due to 
functional impairment.  

Also, it is the judgment of the Board that no additional 
studies are necessary, as requested by the representative, to 
fully evaluate the severity of the service-connected back 
disability based on the extensive clinical data of record, 
both orthopedic and neurologic, and the fact that the 
evidence clearly reflects improvement of the service-
connected back disability with diminishment of back symptoms 
during recent years.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  As noted on the most recent VA examination in 
January 1999, the veteran is employed in a non-physical labor 
type job.  And, as is apparent from the foregoing discussion, 
it cannot be said that the schedular rating criteria are 
inadequate in this instance. 

In reaching this decision, the doctrine of reasonable doubt 
is not for application because the preponderance of the 
evidence is against the appellant's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

No more than a 20 percent disability rating is warranted for 
mechanical low back pain with history of herniated nucleus 
pulposus, L5/S1, with radiculopathy, for the period from 
April 10, 1998.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

